DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 15-29) in the reply filed on 5-7-2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to search as the groups are similar, the examiner has powerful electronic search engines, and the restriction would force duplicative fees.  This is not found persuasive because applicant merely makes generic assertions that there is no serious search burden without pointing out how restriction of this particular application creates no serious sear burden.  On the other hand the examiner specifically noted a separate classification search would be required for the two inventions.  For example a search of H01L 27/1259 and H01L27/1288-1292 (which have over 10,000 references) would not be required as the product was elected.  Additionally the presence of powerful search tools in fact increases the number of references that can be recovered.  Moreover it is unclear how additional filing fees would demonstrate a lack of burden to search.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17, 19, and 22-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (JP 2001358165, Machine Translation Provided).
[claim 15] A display panel (fig. 9a,b, [0001]) comprising a plurality of first conductive electrodes (21, 22, fig. 9a) provided in a bonding area and on a base substrate (1, fig. 9a), wherein the display panel further comprising an insulation layer (26, fig. 9a, which is an ACF (anisotropic conductive film) comprising an insulation with conductive particles 26a dispersed therein, [0031]) capable of being pierced by anisotropic conductive film particles (26a, fig. 9a is capable of being dispersed in 26, fig. 9a, [0031]), the insulation layer covering the plurality of first conductive electrodes (fig. 9a,b).
[claim 16] The display panel according to claim 15, wherein a gap is provided between any adjacent first conductive electrodes (gap between 21 and 22, fig. 2a), and the insulation layer further covers gaps among the first conductive electrodes (fig. 9a).
[claim 17] The display panel according to claim 15, wherein the insulation layer further covers a display area of the display panel (the display area is the area of the display panel outside of the bonding area where electrodes 21 and 22 are located and this area is covered by insulation 26, fig. 9a), and a thickness of the insulation layer in the bonding area is smaller than a thickness of the insulation layer in the display area (thickness of 26 above 21 and 22 is smaller than thickness of 26 outside of the bonding area where 21 and 22 are located, fig. 9a).
 [claim 19] The display panel according to claim 15, wherein the insulation layer is made of an organic insulation material (PET or Teflon may be used, [0031]).
 [claims 22-28] A display device comprising the display panel according to claims 15-21 [0027].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (JP 2001358165, Machine Translation Provided).
Fujita discloses the device of claim 15 but does not expressly disclose that the thickness of portion of the insulation layer covering the first conductive electrodes is 0.5-1 um.
Nevertheless it would have been obvious to one of ordinary skill in the art before the time of filing to have the thickness of the insulation layer covering the first conductive electrodes 0.5-1 um , since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also been held that the normal desire of scientists or artisans to improve In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  The claimed range is a result-effective variable since the thickness of the insulation layer affects the amount of support and rigidity the layer will provide the structure above it and it affects the amount of device integration.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (JP 2001358165, Machine Translation Provided) in view of Hu (US 2006/0234491).
Fujita discloses the device of claim 19 but does not expressly disclose that the organic insulation layer is made of polyimide (Fujita discloses that the ACF insulation may be Teflon or PET, [0032]).
Hu discloses a ACF configuration where the ACF insulation is made of polyimide [0005].
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Fujita’s insulation layer out of polyimide since it has been held that simple substitution of one known element (polyimide) for another  (ACF or PET) to obtain predictable results (an ACF insulation material) is obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (JP 2001358165, Machine Translation Provided) in view of Park (US 2012/0168213).
Fujita discloses the device of claim 15 but does not expressly disclose that the organic insulation layer is made of an inorganic material (Fujita discloses that the ACF insulation may be Teflon or PET, [0032]).
Park discloses a ACF configuration where the ACF insulation is made of inorganic material (see Table 1 after [0084]).
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Fujita’s insulation layer out of an inorganic material since it has been held that simple substitution of one known element (inorganic material) for another  (ACF or PET) to obtain predictable results (an ACF insulation material) is obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (JP 2001358165, Machine Translation Provided) in view of Yuanzhi (CN 101713875, reference and translation already provided by applicant).
Fujita discloses the device of claim 22 but does not expressly disclose a  flexible circuit board on the side of the ACF insulation layer.
Yuanzhi discloses a display panel structure with a flexible circuit board (132, fig. 5) on the side of the ACF insulation layer (140, fig. 5).
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Yuanzhi’s flexible circuit board configuration in Fujita’s device in order to provide an additional peripheral wiring regions (e.g. 124, fig. 5) 

With this modification Fujita disclose:
[claim 29] The display device according to claim 22, further comprising a flexible printed circuit board (132, fig. 5, Yuanzhi), the flexible printed circuit board being provided on a side of the insulation layer (140, fig. 5, Yuanzhi) away from the first conductive electrodes (124 left, fig. 5, Yuanzhi) a plurality of second conductive electrodes (124a, 124d, fig. 5, Yuanzhi) are provided on the flexible printed circuit board, and the second conductive electrodes are bound to the first conductive electrodes on the display panel through a anisotropic conductive film (140, fig. 5, both electrode sets connect via 140 and are integrally bound to a unified structure/substrate) containing anisotropic conductive film particles in the bonding area, wherein the anisotropic conductive film particles are capable of piercing the insulation layer so that the second conductive electrodes are coupled to the first conductive electrodes through the anisotropic conductive film particles (see page 3 of the Yuanzhi’s translation provided by applicant).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMAR MOVVA/Primary Examiner, Art Unit 2898